                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                    )
WILLIAM READE, JR.,                 )
          Plaintiff,                )
                                    )
             v.                     )      Civil Action No.
                                    )      18-12200-NMG
ELIZABETH WARREN, et al.,           )
          Defendants.               )
                                    )
                                    )

                                  ORDER

GORTON, J.

     For the reasons set forth below, the Court dismisses this

action.

     On October 22, 2018, pro se litigant William Reade, Jr.

filed a purported “Citizen’s Criminal Complaint” against United

States Senator Elizabeth Warren, Massachusetts Attorney General

Maura Healey, former Massachusetts Attorney General Martha

Coakley, Massachusetts Secretary of State William Galvin, the

Justices of the Commonwealth’s Supreme Judicial Court, “Members

of the Massachusetts Senate and House of Representatives,” and
unnamed elected officials of Newton, Boston, Cambridge,

Somerville, and Lawrence “as sanctuary cities.”      Reade claims

therein that the defendants have violated various federal

criminal statutes concerning immigration.      In a cover letter to

the Clerk, which was docketed as part of the complaint, he states

that he is filing the criminal complaint “as mandated by 18

U.S.C. § 4.”1     Compl. at 1.   In the same letter, he maintains:

1
 This statute, entitled “misprision of felony,” “has been
construed to require ‘both knowledge of a crime and some
affirmative act of concealment or participation.’” Roberts v.
“No judge can constitutionally dismiss a criminal complaint.

Only a grand jury can do this, therefore if any judge does try to

dismiss this criminal complaint, such judge violates 18 USC,

Accessory after the fact.”   Id. (as in original).

     The Court must dismiss this action.    Unlike Massachusetts

law, see G.L. c. 218, § 35A, federal law does not provide a

mechanism by which a private citizen can petition the court to

commence a criminal prosecution, see Cok v. Cosentino, 876 F.2d

1, 2 (1st Cir. 1989) (per curiam) (“Generally, a private citizen

has no authority to initiate a federal criminal prosecution.”).

Moreover, a private citizen does not have a right to effect the

criminal prosecution and incarceration of another individual:

“[A] private citizen lacks a judicially cognizable interest in

the prosecution or nonprosecution of another.”    Linda R.S. v.
Richard D., 410 U.S. 614, 619 (1973).     A federal prosecution must

be initiated by the federal government.

     In accordance with the foregoing, this action is DISMISSED.

The motion for leave to proceed in forma pauperis shall be
terminated as moot.

So ordered.

                              /s/ Nathaniel M. Gorton
                             Nathaniel M. Gorton
                             United States District Judge
Dated: 1/22/19



United States, 445 U.S. 552, 558 n.5 (1980) (quoting Branzburg v.
Hayes, 408 U.S. 665, 696 n. 36 (1972)). It does not compel Reade
or any other individual to report all alleged federal crimes.

                                 2
